Citation Nr: 0109573	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-06 655	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for residuals of a status 
post laminectomy, claimed as a low back injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to December 
1981 and from August 1998 to April 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for residuals of a status post laminectomy.



REMAND

In a November 1999 rating decision, the RO denied entitlement 
to service connection for residuals of a status post 
laminectomy on the basis that the claim was not well 
grounded.  

However, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Thus, for the 
aforementioned reasons, a remand of this claim is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A review of the record reflects that service medical records 
during the veteran's initial period of active service 
demonstrate treatment for chronic low back pain.  A November 
1979 clinical record notes that the veteran injured his back 
in July and August with subsequent low back pain and 
radiation.  Service medical records from the veteran's second 
period of active service demonstrate complaints of low back 
pain with various assessments of musculoskeletal spasm, 
questionable prostatitis, mechanical low back pain secondary 
to sleeping on a cot, and resolving low back injury.  

Private hospital records dated in June 1999 reflect that the 
veteran underwent an interlaminar hemilaminotomy, 
foraminotomy and discectomy of L4-5 on the right side.  The 
veteran underwent a VA examination of his back in August 
1999.  The examiner noted evidence of painful motion as well 
as fatigue, weakness, and lack of endurance.  The examiner 
also noted weakness in the right lower extremity.  However, 
the examiner did not express an opinion as to whether the 
veteran's back disorder was related to his active military 
service.  

Finally, in his March 2000 substantive appeal, the veteran 
reported a "reoccurrence" and surgery in March 2000.  The 
RO has not attempted to obtain any treatment records dated in 
2000.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his back disorder since 
June 1999.  After securing the necessary 
permission from the veteran, copies of any 
available records that are not already of 
record should be obtained and associated 
with the claims folder.

3.  The veteran should be afforded a VA 
specialist examination of his back to 
determine the nature and etiology of his 
current disorder.  The claims folder and 
a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report.  All necessary tests or studies 
should be performed and all findings must 
be reported in detail.  The examiner is 
requested to identify any disorder 
present in the veteran's back.  He/she is 
further requested to render an opinion as 
to whether it is as least as likely as 
not that the veteran's current back 
disorder is related to the in-service 
complaints of back pain and injury.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims file.  A complete 
rationale for any opinion expressed must 
be provided.

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




